      Case 1:20-mj-00353-JFA Document 5 Filed 12/14/20 Page 1 of 3 PageID# 25




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

        UNITED STATES OF AMERICA
                                                     Case No. 1:20-mj-353
                         v.
                                                     UNDER SEAL
          ABDULWAHAB HUMAYUN



GOVERNMENT’S MOTION TO SEAL COMPLAINT PURSUANT TO LOCAL RULE 49(B)

         The United States, by and through undersigned counsel, pursuant to Local Rule 49(B) of

the Local Criminal Rules for the United States District Court for the Eastern District of Virginia,

asks for an Order to Seal the complaint and affidavit in support of the complaint until the

defendant is arrested.

I.       REASONS FOR SEALING (Local Rule 49(B)(1))

         1.     FBI is investigating Abdulwahab Humayun for falsifying, concealing, and

covering up by a trick, scheme, or device a material fact in a matter within the jurisdiction of the

Executive Branch of the Government of the United States, in violation of 18 U.S.C. § 1001(a)(1).

         2.     Premature disclosure of the charges against the defendant would jeopardize an

ongoing criminal investigation threatening our ability to locate and arrest the defendant, and may

lead to the destruction of evidence. Disclosure of the complaint and affidavit in support of the

complaint would provide the defendant and others with a roadmap of the ongoing criminal

investigation, including the identity of agents and potential witnesses involved.

II.     REFERENCES TO GOVERNING CASE LAW (Local Rule 49(B)(2))

         3.     The Court has the inherent power to seal complaints and affidavit in support of

complaints. See United States v. Wuagneux, 683 F.2d 1343, 1351 (11th Cir. 1982); State of

Arizona v. Maypenny, 672 F.2d 761, 765 (9th Cir. 1982); Times Mirror Company v. United
                                                 1
       Case 1:20-mj-00353-JFA Document 5 Filed 12/14/20 Page 2 of 3 PageID# 26




States, 873 F.2d 1210 (9th Cir. 1989); see also Shea v. Gabriel, 520 F.2d 879 (1st Cir. 1975);

United States v. Hubbard, 650 F.2d 293 (D.C. Cir. 1980); In re Braughton, 520 F.2d 765, 766

(9th Cir. 1975). AThe trial court has supervisory power over its own records and may, in its

discretion, seal documents if the public=s right of access is outweighed by competing interests.@

In re Knight Pub. Co., 743 F.2d 231, 235 (4th Cir. 1984). Sealing the complaint and affidavit in

support of the complaint is appropriate where there is a substantial probability that the release of

the sealed documents would compromise the government=s on-going investigation severely. See

e.g., In re Search Warrant for Secretarial Area Outside Office of Gunn, 855 F.2d 569, 574 (8th

Cir. 1988); Matter of Eye Care Physicians of America, 100 F.3d 514, 518 (7th Cir. 1996); Matter

of Flower Aviation of Kansas, Inc., 789 F.Supp. 366 (D. Kan. 1992).

III.      PERIOD OF TIME GOVERNMENT SEEKS TO HAVE MATTER REMAIN
          UNDER SEAL (Local Rule 49(B)(3))

          4.   The complaint and affidavit in support of the complaint would need to remain

sealed until the defendant is arrested. Upon the arrest of the defendant, pursuant to Local Rule

49(B)(3), the sealed materials will be automatically unsealed and handled as such.

          5.   The United States has considered alternatives less drastic than sealing and has

found none that would suffice to protect this investigation. The United States will move to unseal

the documents before they are set to become automatically unsealed if it determines that

circumstances warrant such action.




                                                 2
   Case 1:20-mj-00353-JFA Document 5 Filed 12/14/20 Page 3 of 3 PageID# 27




       WHEREFORE, the United States respectfully requests that the complaint and affidavit in

support of the complaint and this Motion to Seal and proposed Order be sealed until the

defendant is arrested.

                                                    Respectfully submitted,

                                                    G. Zachary Terwilliger
                                                    United States Attorney
                                                                   Digitally signed by DANYA
                                                                   ATIYEH
                                                                   Date: 2020.12.14 08:40:49
                                            By:     _______________________________
                                                                   -05'00'
                                                    Danya E. Atiyeh
                                                    Assistant United States Attorney




                                               3
